/ JEFFREY R, LESSIN & ASSOCIATES, P.C,
BY: JEFFREY R. LESSIN, ESQUIRE
LD. #: 43804
BY: MARK T. RICHTER, ESQUIRE
ILD. #: 45495
1515 MARKET STREET - SUITE 1650
PHILADELPHIA, PA 19102
215-599-1400

THIS IS A MAJOR JURY CASE.

ASSESSMENT OF DAMAGES
HEARING REQUIRED,

  

 

DORON ZAHAL and DEBORAH ZAHAL, hiw

59 Durand Road

Abington Township, PA 19006
vs.

R,. C. MOORE, INCORPORATED

8 Ginn Road

Scarborough, ME 04074
and

SAMUEL LEE

9 Sun Hill Road

Raymond, NH 03077

COURT OF COMMON
OF PHILADELPHIA COUNT

anak

  

No:

hee ee ke ne eee

“CIVIL ACTION - COMPLAINT - NOTICE TO DEFEND
2V.- MOTOR VEHICLE ACCIDENT

YOU HAVE BEEN SUED IN COURT. IF YOU
WISH TO DEFEND AGAINST THE CLAIMS SET
FORTH IN THE FOLLOWING PAGES, YOU
MUST TAKE ACTION WITHIN TWENTY (20)
DAYS AFTER THIS COMPLAINT AND NOTICE
ARE SERVED, BY ENTERING A WRITTEN
APPEARANCE PERSONALLY OR BY AN
ATTORNEY AND FILING IN WRITING WITH
THE COURT YOUR DEFENSES OR OBJECTIONS
TO THE CLAIMS SET FORTH AGAINST YOU.
YOU ARE WARNED THAT IF YOU FAIL TO DO
SO THE CASE MAY PROCEED WITHOUT YOU
AND A JUDGMENT MAY BE ENTERED
AGAINST YOU BY THE COURT WITHOUT
FURTHER NOTICEFOR ANY MONEY CLAIMED
OR FOR ANY OTHER CLAIM OR RELIEF
REQUESTED BY THE PLAINTIFF. YOU MAY
LOSE MONEY OR PROPERTY OR OTHER
RIGHTS IMPORTANT TO YOU.

YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO
OR TELEPHONE THE OFFICE SET FORTH
BELOW TO FIND OUT WHERE YOU CAN GET
LEGAL HELP.

Philadelphia Bar Association
Lawyer Referral and Information Service,
One Reading Canter,
Philadelphia, Pennsylvania 19107
(215) 238-1761

LE HAN DEMANDADO A USTED EN LA CORTE.
SI USTED QUIERE DEFENDERSE DE ESTAS
DEMANDAS EXPUESTAS EN LAS PAGINAS
SIGUIENTES, USTED TIENE VIENTE (20) DIAS, DE
PLAZO AL PARTIR DE LA FECHA DE LA
DEMANDA Y LA NOTIFICATION. HACE FALTA
ASENTAR UNA COMPARENCIA ESCRITA O EN
FORMA ESCRITA SUS DEFENSAS O SUS
OBJECIONES A LAS DEMANDAS EN CONTRA DE
SU PERSONA, SEA AVISADO QUE SI USTED NO
SE DEFIENDE, LA CORTE TOMARA MEDIDAS Y
PUEDE CONTINUAR LA DEMANDA EN CONTRA
SUYA SIN PREVIO AVISO O NOTIFICACION,
ADEMAS, LA CORTE PUEDE DICIDIR A FAVOR
DEL DEMANDANTE Y REQUIERE QUE USTED
CUMPLA CON TODAS LAS PROVISIONES DE
ESTA DEMANDA. USTED PUEDE PERDER
DINERO O SUS PROPIEDADES U OTROS
DERECHOS IMPORTANTES PARA USTED.

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE, SINOTIENE ABOGADOOSI
NO TIENE EL DINERO SUFICIENTE DE TELEFONO
ALA OFICINA CUYA DIRECCION SEENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR DONDE SE
PUEDE CONSEGUIR ASISTENCIA LEGAL.

Asociacion de Licaneados de Filadelphia

Servicio de Referencia ¢ Informacion Legal
One Reading Center,

Piladeliphia, Pennsylvanain 19107

EXHIBIT

y |
3

(215) 238-1701

Case ID: 210300235
 

“4” Plaintiffs BORON ZAHAL,and DEBORAH ZAHAL” are adult individuals,
husband and wife, who reside at 59 Durand Read, Abington Township, PA 19006. °

20° “Dateant F.C: MOORE, INCORPORATED » atla F.C 6. MOORE, INC. 5

Corporate Bureau website, “WATER Ras as its principal place of busin ness ) Ginn Road”
Scarborough, ME-04074, and which regularly conducts business in the Commonwealth of
Pennsylvania and in the City and County of Philadeiphia.

-$--~-" Defendant SAMUEL LEE i is ‘an adult individual who resides ‘at 9 Sun Hill?

ofhis employer, R C. ‘MOORE, INC., at8 Ginn Road. “Scarborough, ‘ME 04074."

4.” On Thursday, September 6,2019, Plaintiff DORON ZAHAL was thé éperator
of his’ 2008 Toyota Avalon métor vehicié, which had been traveling southbound on ~
Huntingdon Pike in Rockledge, Montgomery County, Pennsylvania.

5, ~ On the aforesaid date, af. approximately 12:30 p.m., the vehicle which
Piainitiff was operating Was stopped ini Southbound traffic on Huntingdon Pike at or near its.
intersection with Church Read in: Rockledge, Pennsylvafiia, when it was struck by a 2017
Volvo tractor that was towing a ‘semi-trailér. The striking tractor-trailer was owned by |
Defendarit R. C. MOORE and. operated by its agent or employee, Defendant SAMUEL

LEE. The Defendants' tractor-trailer was attempting to turn from northbound Huntingdon

Case ID: 210300235
Pike onto westbound Church Road when it violently struck the rear portion of Plaintiffs
stopped motor vehicle. The impact caused extensive property damage and serious
injuries to Plaintiff DORON ZAHAL. |

6. As the direct result of the carelessness and negligence of the Defendants
(more fully described hereinafter) Plaintiff DORON ZAHAL suffered serious injuries (more
fully described hereinafter).

7. At all times relevant hétete, Defendant R.-C. MOORE regularly conducted.
business in Philadelphia County as required-for venue here by Pa.R.C.P. 2179. ~°

8. The Plaintiffs have full tort status by operation of law.

COUNT I

HAL. v. Both De
Negligence

   

Plaintiff DOF fo

   

ON indants

   

9. Plaintiffs incorporate paragraphs one (1) through eight (8) above by
reference, as fully as though they were set forth here af length.

40. Plaintiff DORON ZAHAL avers that the aforesaid collision was caused by
ihe negligence and carelessness of Defendant R. C. MOORE, as the owner of the striking
vehicle and the employer of Defendant SAMUEL LEE, its agent, employee, servant and/or
workman who was acting within the course and scope of his employment, and by the
negligence and carelessness of Defendant SAMUEL LEE, individually, which negligence
and carelessness includes, without limitation, the following acts or omissions:

(a) Operating the Defendants' motor vehicle ina careless and negligent
manner;

(b) Operating the said motor vehicle at an excessive rate of speed under

3

Case ID: 210300235
the circumstances;

(c) Failing to operate the said motor vehicle with due regard for the rights,
safety, point and position of the Plaintiff's vehicle, and the Plaintiff
DORON ZAHAL;

(d) Failing to avoid a collision with the rear of the Plaintiff's stopped
motor vehicle; |

(e) Proceeding to turn left onto Church Road when it was not safe to do
SO;

) Failing to keep a proper look out for traffic, including, but not limited
to Plaintiff's stopped vehicle; .

(g) Failing to comply with the assured clear distance ahead rule, as per
case law and the Pennsylvania Motor Vehicle Code;

(h) Violating the laws, rules and regulations relating to the operation of
motor vehicles upon public highways, particularly those relating to
careless driving, maintaining an assured clear distance ahead, safely
making left turns, and traveling at an unreasonably high speed for
conditions; and,

(i) Failing to adequately maintain, service, and or inspect the Defendants’
said motor vehicle.

41. As a direct result of the aforesaid collision and the negligence and
carelessness of the Defendants as described above, Plaintiff DORON ZAHAL was caused

to sustain serious injuries including, but not limited to: left partial thickness tear of the

Case ID: 210300235
supraspinatus tendon, cervical sprain and strain; thoracic sprain and strain; lumbar sprain
and strain: cervical radiculopathy; tumbar radiculopathy; left shoulder pain/sprain; right hip
pain/sprain; left hip pain/sprain; muscle spasms in the cervical, thoracic and lumbar
paraspinal muscles and the trapezius muscles; and, post-traumatic cephalgia.

12. Plaintiff DORON ZAHAL may have sustained other injuries and preexisting
conditions were, or may have been, aggravated.

13. Plaintiff DORON ZAHAL avers that the injuries he sustained may be of a
permanent nature and character.

44. As adirect further result of the aforesaid collision, Plaintiff DORON ZAHAL
has been unable in the past, and is likely to continue to be unable in the future, to attend
his usual duties, activities, vocations and/or avocations, all to his great financial loss and
detriment.

45. As a further direct result of the aforesaid collision and resulting injuries,
Plaintiff DORON ZAHAL has been required to expend, and/or has become liable for the
payment of, substantial sums of money for medicine and medical attention for the care,
treatment, and attempted cure of the injuries he sustained, all to his great financial loss and
detriment.

46. Asa further direct result of the aforesaid collision and resulting injuries,
Plaintiff DORON ZAHAL has been caused to undergo in the past, and is likely to undergo
in the future, severe pain, suffering, inconvenience, and embarrassment, all to his great

financial loss and detriment.

Case ID: 210300235
WHEREFORE, Plaintiff DORON ZAHAL demands damages of the Defendants R.
C. MOORE and SAMUEL LEE in a sum in excess of FIFTY THOUSAND ($50,000.00)
DOLLARS plus costs.

—_ COUNT |

 

Nogligence-Loss of ‘Consortium a

17, Plaintiffs incorporate paragraphs one (1) through sixteen (18) above by
reference, as fully as though they were set forth here at length.

48. Asadirect result of the injuries suffered by her husband, Plaintiff DEBORAH
ZAHAL has suffered and will in the future suffer the loss of usual services and consortium
of her husband, Plaintiff, DORON ZAHAL , and has been and will be required to provide
special services and care for him.

WHEREFORE, Plaintiff, DEBORAH ZAHAL, demands damages of Defendants R.
C. MOORE and SAMUEL LEE in a sum in excess of FIFTY THOUSAND ($50,000.00)

DOLLARS plus cosis.
JEFFREY R. LESSIN & ASSOCIATES, P.C.

 

SEFFREY R. LESSIN, | ESQUIRE
MARK T. RICHTER, ESQUIRE
Attorneys for Plaintiffs

Case ID: 210300235
 

VERIFICATION

|, Doron Zahal , State that | am the Plaintiff in this matter and that the
statements made in the foregoing Complaint-Civil Action are true and correct to the best
of my knowledge, information and belief; and that this statement is made subject to the

penalties of 18 Pa. C.S.A. Section 4909 relating to unsworn falsification to authorities.

Case ID: 210300235
